911 So.2d 884 (2005)
CONSUMER LIGHTNING PRODUCTS, INC.; Mag Holdings, Inc., a North Carolina corporation; Mag Holdings, Inc., a Nevada corporation; and Cabletrax, Inc., a Nevada corporation, Appellants,
v.
ALLEN ENTERPRISES, INC., Appellee.
No. 2D04-3864.
District Court of Appeal of Florida, Second District.
September 28, 2005.
Keith D. Miller of Boswell & Dunlap, LLP, Bartow, for Appellants.
J. Timothy Schulte, Lori W. Smith, and Chad Brandt of Zimmerman, Kiser & Sutcliffe, P.A., Orlando, for Appellee.
PER CURIAM.
We affirm the final judgment on the merits, but we dismiss that part of the appeal relating to attorney's fees as premature.
STRINGER, WALLACE, and LaROSE, JJ., Concur.